Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on filed 12/26/2019, which claims the benefit of the priority of US Provisional application 62/785,502 filed 12/27/2018 

Information Disclosure Statement
The information disclosure statements submitted on 03/24/2021 and 05/04/2021 have been considered by the examiner.
Claim Status
Claims 83-112 are pending. Claims 101-112 have been withdrawn.
Claims 83-100 and 113 are being examined on the merits in this office action.

Claim Rejections - 35 USC § 103 – Withdrawn
The rejection of claims 83-100 under 35 U.S.C. 103 as being unpatentable over US 2010/0260792 (hereinafter “‘792 publication”) in view of US 2014/0050753 (hereinafter “the ‘753 publication”) and US 2018/0311374 (hereinafter “the 374 publication”) is withdrawn.

Claim Rejections - 35 USC § 103 - New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 83-89, 93, 94, 99, and 100 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0260792 (hereinafter “the ‘792 publication”) in view of US 7521209 (hereinafter “the ‘209 patent”).
‘792 teaches a chimeric papillomavirus virus-like particle (VLP) that comprises an L1 polypeptide, which is the capsid protein [0013] and optionally L2 polypeptide. ‘792 further discloses that a respiratory syncytial virus (RSV) protein or polypeptide fragment thereof comprising a first epitope, wherein the RSV protein or polypeptide fragment thereof is attached to one or both of the L1 and L2 polypeptides (claim 1 and paragraph [0013, 0020]). ‘792 therefore teaches the instant VLP comprising the capsid protein, and the recall protein. With regards to the protease cleavage peptide sequence, ‘792 discloses that the RSV F protein comprises epitopes that elicit CTL responses. ‘792 further discloses that the F protein comprises the primary Fo protease cleavage sites [0023] and that the nascent Fo protein is cleaved by intracellular proteases [0111]. ‘792 teaches all of these components as features of an effective VLP particle for inducing an RSV immune response (abstract).  Even though ‘792 does not explicitly disclose that the protease cleavage peptide sequence is attached to the fusion 
In addition, the addition of the cleavage sequence is known in the art as taught by ‘209. ‘209 discloses a recombinant virus that comprises a Herpes membrane glycoprotein which comprises an inserted furin cleavage sequence (claims 1-8). ‘209 further discloses that the sequence is cleaved protein reaches their cellular destination such as the trans-Golgi network, it is cleaved by the furin protease (col. 3, line 6-22). ‘209 discloses that the protein contains an accessible protease site which when cleaved maintains its native conformation upon release from their membrane bilayers (col. 1, line 52-55). Therefore, the addition of a protease cleavage sequence on the recall protein is known in the art. In addition, ‘209 teaches that the cleavage sequence is added between the structural and functional domains of the protein (col. 2, line 50-55).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify ‘792 and prepare a conjugated VLP that comprises a capsid protein and a fusion protein that comprises a protease cleavage sequence and a recall protein such as the one disclosed by ‘209 because ‘209 discloses that the when cleaved the protein maintains its native conformation upon release from the membrane bilayers. In addition, ‘792 discloses that similar results were obtained where there was a slight reduction in the accessibility or conformationally-dependent detection of the epitopes [0154]. Therefore a skilled artisan would have been motivated to modify ‘792 with ‘209. An ordinary skilled artisan would therefore be motivated and would have had a reasonable expectation of success to prepare such a 
Regarding claim 84, ‘792 teaches that the first epitope is derived from a respiratory syncytial virus (RSV) protein selected from the group consisting of NS1, NS2, N, P, M, M2, L, SH, F, and G (claims 19 and 28 and [0110]). 
Regarding claim 85, ‘792 teaches that the capsid protein is the papillomavirus capsid polypeptide (L1 or L2) [0013, 0097, and 0120].
Regarding claim 86 and 93, ‘792 teaches that the L1 and optionally L2 polypeptides of the papillomavirus VLP are derived from human papillomaviruses. Preferably, they are derived from HPV-6, HPV-11, HPV-16, HPV-18, HPV-31, HPV-33, HPV-35, HPV-39, HPV-45, HPV-52, HPV-54, HPV-58, HPV-59, HPV-64, or HPV-68 [0106, 0107].
Regarding claim 87, ‘792 teaches that recombinant expression of papillomavirus L1 and/or L2 fusion proteins, and resulting capsomere and/or VLP assembly, the recombinant vectors produced above are used to infect a host cell and that any number of vector-host combinations can be employed, including plant cell vectors (Agrobacterium) and plant cells, E. coli [0123].
Regarding claim 88, ‘792 teaches that the RSV protein or polypeptide fragment thereof is attached to one or both of the L1 and L2 polypeptides, which are the capsid proteins [0013]. ‘792 further discloses that the RSV protein or polypeptide fragment is attached via an in-frame gene fusion or a disulfide linkage to one or both of the L1 and L2 polypeptides (claim 2). ‘792 also teaches that the RSV polypeptides can be conjugated with any suitable linker molecule, but preferably a hetero-bifunctional cross linker molecule [0129 and 0130].
Regarding claim 89, ‘792 teaches that the L1 or L2 polypeptides can be joined in-frame with multiple RSV polypeptides containing different epitopes [0118]. 
Regarding claim 94, ‘792 teaches that the epitope is from respiratory syncytial virus (RSV) protein or polypeptide fragment and that RSV is a respiratory tract illness and the most important cause of lower respiratory tract infections in infants and children (Abstract and [0003]).
Regarding claim 99 and 100, ‘792 teaches that the RSV polypeptides can be conjugated with any suitable linker molecule such as succinimidyl-6-[β-maleimidopropionamido]hexanoate (SMPH) and that the SMPH-bound VLPs or capsomeres can be exposed to a suitable RSV polypeptide (containing a desired epitope and, preferably an N-terminal or C-terminal cysteine residue) under conditions effective to allow for covalent binding of the RSV polypeptide [0120, 0130].

Claims 83-89, 90, 93, 94, 99, 100 and 113 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0260792 (hereinafter “the ‘792 publication”) in view of US 7521209 (hereinafter “the ‘209 patent”) and US 2016/0058852 (hereinafter “the ‘852 publication”) and Vartak et al. in (J Drug Target. 2007; 15(1): 1–20).
The teachings of ‘792 and ‘209 are disclosed above and incorporated herein by reference.
The ‘792 publication does not explicitly teach that the VLP homes or is recognized by the tumor microenvironment.  This deficiency is cured by the teachings of the ‘852 publication and Vartak et al.

Vartak et al. teaches that Matrix metalloprotease (MMP’s) can cleave active agents from the extracellular matrix by degrading proteins (p. 10, line 1-2) and that therapeutic drugs are attached to an MMP substrate peptide and further that MMP are accumulated at the tumors (p. 12, second paragraph, line 8-9).
‘852 teaches a recombinant expression vector wherein the recombinant expression vector comprises a polynucleotide encoding a cancer-associated antigen, and wherein the polynucleotide is operatively linked to at least one regulatory expression sequence, thereby inducing an immune response against the cancer-associated antigen in the subject (claim 1). ‘852 teaches that the recombinant expression vector may be a lentiviral vector particle that comprises the lentiviral vector genome (claim 14) and that the lentiviral vector particle further comprises an envelope comprising a Sindbis virus E2 glycoprotein (claim 16). ‘852 further discloses that E2 is a precursor protein that is cleaved by furin or other Ca2+-dependent serine 
It would have been obvious for an ordinary skilled artisan at the time the invention was filed to modify ‘792 and prepare a conjugated VLP that comprises a protease cleavage sequence that is conjugated to a recall protein that is capable of being bound by an existing T cell in a patient and that is capable of being cleaved in the tumor microenvironment as disclosed by Vartak and ‘852 because ‘852 discloses that the disclosures provide a method of increasing T cells in the tumor microenvironment. A skilled artisan would therefore have been motivated and would have had a reasonable expectation of success in modifying ‘792 with Vartak and ‘852  and prepare a VLP with a protease cleavage sequence attached to the recall protein (such as one that can bind to the MHC on the tumor), where the protease cleavage sequence is capable of being recognized by a tumor microenvironment protease because ‘852 discloses that the disclosures enhance immunotherapy of cancer, such as virus-induced cancer, through combination of local and systemic immune stimulation.
Regarding claim 90 and 113, ‘852 discloses that the recognition and cleavage sites can be incorporated for endopeptidases, including, without limitation, aspartic endopeptidases (e.g., cathepsin D, chymosin, HIV protease), cysteine endopeptidases (bromelains, papain, calpain), metalloendopeptidases, (e.g., collagenase, thermolysin), serine endopeptidases (e.g., chymotrypsin, factor IXa, factor X, thrombin, trypsin), streptokinases [0127]. 

Claims 83-89, and 91-100 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0260792 (hereinafter “the ‘792 publication”) in view of US 7521209 (hereinafter “the ‘209 patent”) and US 2014/0050753 (hereinafter “the ‘753 publication”) and US 2018/0311374 (hereinafter “the 374 publication”).
The teachings of ‘792 and ‘209 are disclosed above and incorporated herein by reference.
The ‘792 publication does not teach the parasitic epitope such as plasmodium and does not teach that the capsid protein exhibits tropism for heparin sulfate proteoglycan (HSPG).

‘753 teaches a VLP that comprises the L1 protein and a fusion protein that comprises epitope where the epitope is P. falciparum circumsporozoite NANP repeat protein B cell epitope, P. yoellii circumsporozoite protein CD8 T-cell epitope, Dengue virus CD8 epitope or Severe Acute Respiratory Syndrome (SARS) virus CD8 epitope (abstract, [0005, 0016, 0137]. ‘753 further teaches that the VLP epitope is a pathogen epitope and comprises the target sequence of SEQ ID NO: 8, which is identical to the instant SEQ ID NO: 1. ‘753 teaches that the VLPs activate antigen presenting cells (APCs) due to its particulate structure and inherent properties to activate innate immune response [0006].
The ‘792 publication does not teach that the capsid protein exhibits tropism for heparin sulfate proteoglycan (HSPG).
‘374 teaches a VLP that comprises L1 or L2 capsid protein [0012, 0052, and 0053] and that they can be conjugated to surface antigens which comprise epitopes such as CD19, CD20, Kallikrein 4 [0014, 0015, 0060]. ‘374 further teaches that the VLP targets a tumor, and 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify ‘792 and include an epitope with the target sequence that comprises SEQ ID NO: 8 as taught by ‘753 because ‘753 teaches that the VLPs activate antigen presenting cells (APCs) due to its particulate structure and inherent properties to activate innate immune response. In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify ‘792 with ‘209 and ‘374 and include a capsid protein that homes to tumor cells and binds to heparin sulfate proteoglycan (HSPG) located on the surface of a tumor/tumor cells because ‘374 teaches that such VLP’s will target immune cells to tumor cells for the treatment of cancer. An ordinary skilled artisan would have had a reasonable expectation of success by modifying ‘792 with ‘209, ‘753 and ‘374 because ‘374 teaches that such VLP’s have been successful in selectively targeting immune cells to tumor cells for the treatment of cancer resulting in a highly specific immunotherapeutic targeting system.

Regarding claim 95 and 96, ‘374 teaches that the surface antigens which comprises epitopes may be a bacterial, yeast, protozoan, viral epitope [0063].
Regarding claim 97, ‘753 teaches a VLP that comprises the L1 protein and a fusion protein that comprises epitope where the epitope is P. falciparum circumsporozoite NANP repeat protein B cell epitope, P. yoellii circumsporozoite protein CD8 T-cell epitope, Dengue virus CD8 epitope or Severe Acute Respiratory Syndrome (SARS) virus CD8 epitope (abstract, [0005, 0016, 0137].
Regarding claim 98, ‘374 teaches that in some embodiments, a naturally-occurring antigen receptor may include T cell receptors [0073-0075].

Response to Arguments
Applicant’s arguments, see arguments, filed 03/24/2021, with respect to the rejection(s) of claim(s) 83-100 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 7521209 and Vartak et al.

Conclusion
Claims 83-100 and 113 are rejected.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MERCY H SABILA/Patent Examiner, Art Unit 1654